DETAILED ACTION

This Corrected Notice of Allowance is in reply to the Printer Query filed on 11/16/2021.
The informalities have been addressed and Claim 14 has been updated per Remarks filed on 11/11/2021.
The Examiner’s Amendment is written below on 08/23/2021
Claims 2, 10, 12-13, 15, 23, 25-26 were cancelled.
Claim 21 has been previously amended per Telephone Interview on 08/23/2021 as seen under Examiner’s Amendment below. 
Claim 8 has been amended per Telephone Interview on 09/13/2021 as seen under Examiner’s amendment below. 
Claim 14 has been amended with a “period” ending the claim.
Claim 8 now depends upon claim 1.
Claims 1, 3-9, 11, 14, 16-22, and 24 are pending.
The Examiner rescinds the 103 rejections following an Examiner’s amendment to place the application in condition for allowance. 
Examiner’s Amendment
1.                  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.                  Authorization for this examiner’s amendment was given in a telephone interview with Attorney Robert Tarcu, Reg. No. 64622, on 09/13.

Claim 8 has been amended per Telephone Interview with Attorney Robert Tarcu on 09/13/2021 to show dependency on claim 1 instead of the cancelled claim 2.
Claim 14 now ends with a “period.” Per Rush request on 09/10/2021.
Claims 1, 3-9, 11, 14, 16-22, and 24 have been presented on 09/13/2021 and are indicated as allowable subject matter.
Claim 1. (Currently Amended) An automated, electronic, self-adjustable disaster management and signaling method for a system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled disaster mitigation elements based on location-dependent natural disaster impact forecast, wherein measuring parameters of historical disaster events are captured to determine impact of natural disaster events and then critical values of parameters of natural disaster events are used as triggers to generate forecasts of the impacts of disaster events within a geographic area, the management and signaling method comprising: capturing country-specific parameters of a risk-exposed country relating to stored predefined criteria, the country-specific parameters comprising at least national economic and national budgetary parameters; assigning one or more disaster event types to a disaster history table, each disaster event type comprising a plurality of type-specific measuring parameters of historical natural disaster events and associated type-specific loss frequency function parameters that provide a corresponding loss frequency function provided by the assessment of risks of a country and quantifying the threat of a country by each of the various disaster event types for each natural disaster event type, wherein the magnitude of a loss to its expected exceedance frequency is parameterized by means of the loss frequency function provided by the assessment of the risks of a country and quantifying the threat of a country by each of the various disaster event types, and where the expected exceedance frequency is a measure of the annual 
Claim 3. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: generating, based on the disaster history table comprising the stored natural disaster event types, at least four loss frequency functions capturing the perils of hurricanes, floods, earthquakes, and droughts together with the corresponding mapping parameters of the geographic risk map.  
Claim 4. (Previously Presented) The disaster management and signaling method according to claim 1, wherein the system comprises at least country-specific, predefined criteria for country-specific parameters related to population, and/or demographic, and/or gross domestic product, and/or sovereign budget, and/or inflation rate, and/or economic structure, and/or export/import values.  
Claim 5. (Previously Presented) The disaster management and signaling method according to claim 1, wherein the determining determines the expected catastrophe losses by numerical integration of the loss frequency function.  
Claim 6. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: generating a probabilistic Monte Carlo loss simulation for a probabilistic multi-
Claim 7. (Previously Presented) The disaster management and signaling method according to claim 6, wherein the generating generates the probabilistic Monte Carlo loss simulation for a probabilistic 30-year simulation.  
Claim 8. (Previously Presented) The disaster management and signaling method according to claim 
Claim 9. (Previously Presented) The disaster management and signaling method according to the claim 8, wherein the budgetary share factors of the coverage structure are varied to optimize the effect of the disaster financing types to cover possible losses.  
Claim 11. (Previously Presented) The disaster management and signaling method according to claim 1, further comprising: transmitting, by an activating device comprised in the allocation device, a corresponding control signal to a monitoring device, based on the generated coverage structure with the allocated budgetary share factors.  
Claim 14. (Currently Amended) An automated, electronic, self-adjustable disaster management and signaling system with improved operational adjustments to instrumental elements comprising instrumental, automatically signaled disaster mitigation elements based on location-dependent natural disaster impact forecast, wherein measuring parameters of historical disaster events are captured to determine impact of natural disaster events and then critical values of parameters of natural disaster events are used as triggers to generate forecasts of the impacts of disaster events within a geographic 
Claim 16. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry is further configured to generate, based on the disaster history table comprising the stored natural disaster event types, at least four loss 9Application No. 15/438,261 Reply to the Office Action of September 14, 2020 frequency functions capturing the .  
Claim 17. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the management and financing system comprises at least country- specific, predefined criteria for country-specific parameters related to population, and/or demographic, and/or gross domestic product, and/or sovereign budget, and/or inflation rate, and/or economic structure, and/or export/import values.  
Claim 18. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry determines the expected catastrophe losses by numerical integration of the loss frequency function.  
Claim 19. (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry is further configured to generate a probabilistic Monte Carlo loss simulation for a probabilistic multi-year simulation as a final test of effectiveness of a chosen coverage structure for a specific pre-financing scheme.  
Claim 20. (Previously Presented) The disaster management and signaling system according to claim 19, wherein the processing circuitry generates the probabilistic Monte Carlo loss simulation for a probabilistic 30-year simulation.
Claim 21. (Previously Presented) The disaster management and signaling system according to claim 14, wherein in a first channel selectable via a user interface, a first budgetary share factor to the corresponding first disaster financing type is determined and assigned, in a second channel selectable via the user interface, a second budgetary share factor to the corresponding second disaster financing type is determined and assigned, and in a third channel selectable via the user interface, a third budgetary share factor to the corresponding third disaster financing type is determined and assigned.  

Claim 24 (Previously Presented) The disaster management and signaling system according to claim 14, wherein the processing circuitry is further configured to transmit a corresponding control signal to a monitoring device, based on the generated coverage structure with the allocated budgetary share factors.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/20/2021